Detailed Action
This office action is in response to application No. 17/204,814 filed on 03/17/2021.


Status of Claims
Claims 1-20 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang et al. (Publication No.  US 2021/0112615, hereinafter referred as Huang) in view of Beck et al. (Publication No.  2020/0008248, hereinafter referred as Beck).
Regarding Claims 1, 9, and 17, Huang discloses transmitting a data stream from a first device to a second device via one or more channels (Transmit a data packet associated to a station multi-link device (MLD); see figure 5 numeral 504.); 
determining the data stream experienced a potential network communication error (Determine that the data packet was not received by the station MLD; see figure 5 numeral 506.); and 
retransmitting at least a portion of the data stream (Retransmit the data packet to the station MLD; see figure 5 numeral 508)
 	Huang fails to discloses communicating over a mirrored channel transmission comprising at least two streams which both transmit in parallel at least a same portion of the transmitted portion of the data stream. However, in analogous art, Beck discloses that the data to be communicated is replicated, e.g., fully replicated, in each of the communication paths by mirroring the data to the other multiplexed session; see ¶ 0171. The data is transmitted in concurrently; see figure 15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the to duplicate data transmission mechanism in order transmit reliable data through multiple poor connection (e.g. packet loss); see ¶ 0180.


	Regarding Claims 2 and 18, Huang discloses determining the data stream experienced a potential network communication error comprises determining one or more of the first data stream portion and the second data stream portion experienced a potential network communication error (Determine that the data packet was not received by the station MLD; see figure 5 numeral 506.).
Huang fails to discloses that “bifurcating the data stream …; transmitting the first data stream …; transmitting the second data stream …; and wherein determining the data stream …”. However, in analogous art, Beck discloses bifurcating the data stream into a first data stream portion and a second data stream portion (The data will be mirrored, such that the same data is communicated in both of the data streams transmitted via the WiFi link and the 4G link; see ¶ 0174 & figure 15.);
 transmitting the first data stream portion over a first bonded channel of a bonded channel transmission (sending including transmitting first stream packets via the WiFi link; see ¶ 0174 & figure 15.);
 transmitting the second data stream portion over a second bonded channel of the bonded channel transmission (sending including transmitting first stream packets via the 4G link; see ¶ 0174 & figure 15.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the to duplicate data transmission mechanism in order transmit reliable data through multiple poor connection (e.g. packet loss); see ¶ 0180.
 

	Regarding Claims 3 and 19, Huang fails to discloses that the first data stream portion and the second data stream portion are transmitted in parallel over the first bonded channel and the second bonded channel in a same time interval, and wherein the first data stream portion and the second data stream portion together comprise the data stream. However, in analogous art, Beck discloses that the first communications path includes a WiFi wireless link and the second communications path includes a 4G cellular wireless link; see ¶ 0170 & figure 10. The replicated data is transmitted simultaneously via the WiFi link and 4G link; see figure 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the to duplicate data transmission mechanism in order transmit reliable data through multiple poor connection (e.g. packet loss); see ¶ 0180.

	Regarding Claims 4 and 20, Huang fails to discloses that the first bonded channel is a WIFI connection type or a cellular data connection type and the second bonded channel is the opposite type of the first bonded channel. However, in analogous art, Beck discloses that the first communications path includes a WiFi wireless link and the second communications path includes a 4G cellular wireless link; see ¶ 0170. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the to duplicate data transmission mechanism in order transmit reliable data through multiple poor connection (e.g. packet loss); see ¶ 0180.

Regarding Claim 7, Huang fails to discloses that the potential network communication error comprises one or more jitter, latency, packet loss and bandwidth degradation (Determine that the data packet was not received [packet loss] by the station MLD; see figure 5 numeral 506.).

Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang et al. (Publication No.  US 2021/0112615, hereinafter referred as Huang) in view of Beck et al. (Publication No.  2020/0008248, hereinafter referred as Beck) and further in view of Takinami et al. (Publication No.  2020/0008248, hereinafter referred as Takinami).
	Regarding Claim 5, Huang fails to discloses that the mirrored channel transmission comprises at least two identical data streams being transmitted in parallel. However, in analogous art, Beck discloses that the replicated data is transmitted simultaneously via the WiFi link and 4G link; see figure 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the to duplicate data transmission mechanism in order transmit reliable data through multiple poor connection (e.g. packet loss); see ¶ 0180.
Huang, as modified by Beck, fails to discloses that maintaining the channel for subsequent transmissions for one or more of a period of time and a number of transmissions without additional potential network communication errors being identified. However, in analogous art, Takinami discloses monitoring the quality of the links between the devices; see ¶ 0103 & figure 7 step 220. The quality of a link that is monitored may for example be any one of signal received power, RSSI, error rate, and MCS; see ¶ 0103. Determined that the quality of the data link monitored is equal to or higher than a preset quality (i.e. has no problem), returns to continue monitoring the quality of the link; see ¶ 0104 & figure 7 step 221. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the monitoring mechanism in order reduced occurrence of a communication disconnect; see ¶ 008.

	Regarding Claim 6, Huang, as modified by Beck, fails to discloses transmitting a subsequent transmission as a single data stream or as a multi-stream channel bonded stream after one or more of the period of time and the number of transmissions has occurred without additional potential network communication errors. However, in analogous art, Takinami discloses monitoring the quality of the links between the devices; see ¶ 0103 & figure 7 step 220. The quality of a link that is monitored may for example be any one of signal received power, RSSI, error rate, and MCS; see ¶ 0103. Determined that the quality of the data link monitored is equal to or higher than a preset quality (i.e. has no problem), returns to continue monitoring the quality of the link; see ¶ 0104 & figure 7 step 221. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang multi-link system with the monitoring mechanism in order reduced occurrence of a communication disconnect; see ¶ 008.



Allowable Subject Matter
Claims 8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yang et al. (US 2015/0350598) The prior art relates providing an improved user experience for real-time applications executing on a mobile device using redundant transmission channels; see ¶ 0002. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472